                       IN TIIE UNITED STATES DISTRICT COURT
                   FOR TIIE EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION ·
                                   No. 4:18-CR-44-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )              ORDER
                                              )
DENNIS EARL WILKINS, JR.,                     )
                                              )
                          Defendant.          )


       On July 23, 2020, Dennis Earl Wilkins, Jr. ("Wilkins" or "defendant'') moved for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),

132 Stat. 5194, 5238--41 (2018) (codified as amended at 18 U.S.C. § 3582) and filed a memorandum

and records in support [D.E. 51, 58]. On December 21, 2020, the United States responded in

opposition [D.E. 60]. As explained below, the court denies Wilkins's motion.

                                                  I.

       On August 26, 2019, pursuant to a waiver of indictment and with a written plea agreement,

Wilkins pleaded guilty to possession of a stolen firearm. See [D.E. 29, 33-35, 38]. On December

5, 2019, the court held a sentencing hearing and adopted the facts set forth in the Presentence

Investigation Report ("PSR"). See [D.E. 46-48]; Fed. R. Crim. P. 32(i)(3)(A)--(B). The court

calculated Wilkins's total offense level to be 17, his criminal history category to be III, and his

advisory guideline range to be 30 to 37 months' imprisonment. See [D.E. 48] 1. After granting the

government's motion for upward departure under U.S.S.G. § 4Al .3 and thoroughly considering all

relevant factors under 18 U.S~C. § 3553(a), the court sentenced Wilkins to 60 months' imprisonment

See id. at 2, 4; [D.E. 47] 2. Wilkins did not appeal.



            Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 1 of 7
        On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18 U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3S82(c)(l)(A), acourtmustconsultthesentencingfactorsin 18 U.S.C. § 3SS3(a)and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another




                                                  2

            Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 2 of 7
extraordinary and compelling reason. See U.S.S.G. § lBl .13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                      (i) The defendant is suffering from a terminal illness (i.e., a serious and
                          advanced illness with an end oflife trajectory). A specific prognosis
                          of life expectancy (i.e., a probability of death within a specific time
                          period) is not required. Examples include metastatic solid-tumor
                          cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                          disease, and advanced dementia.

                      (ii) The defendant is-

                            (1) suffering from a serious physical or medical condition,

                            (II) suffering from a serious functional or cognitive impairment,
                                 or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminiidies the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 6S years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 7S
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                   3

             Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 3 of 7
 that   "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § lB 1.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § 1B1.13 cmt. n.3.

          The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

 provide a policy where an inmate files a motion for      asentence reduction under 18 U.S.C. §
 3S82(c)(l)(A).     See. ~ United States v. McCoy, 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section 1B1.13 provides informative policy when assessing an inmate's motion, but

a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not

only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3SS3(a)

factors. See,~ id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101--03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. Ruffin, 978 F.3d

 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);




                  (D) Other Reasons.--As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                  4

             Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 4 of 7
United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       As for Wilkins's request for compassionate release, Wilkins contends that he has exhausted

hi~ admjnjstrative remedies. See [D.E. 58] 2-3. On May 12, 2020, Wilkins submitted a request for

compassionate release to the BOP, which the Warden denied on May 20, 2020. See [D.E. 51-1];

[D.E. 60-1]. Notably, the government concedes that Wilkins has exhausted his admjnjstrative

remedies. See [D.E. 60] 3; United States v. Alam, 960 F.3d 831, 833-34 (6th Ch-. 2020).2

Accordingly, the court addresses Wilkins's claim on the merits.

       Wilkins seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Wilkins cites the COVID-19 pandemic and his hypertension, hyperlipidemia, obesity,

prediabetes, and history of smoking. See [D.E. 51] 3-4; [D.E. 51-2]; [D.E. 58] 2, 5-7, 9. Wilkins

also cites the conditions at FCI Allenwood, his rehabilitation efforts, his release plan, and that he

served over 61% of his sentence. See [D.E. 51] 4-6; [D.E. 58] 2, 5, 8--10.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § 1B1.13 cmt. n.l(A)(ii). Although Wilkins states that

he suffers from hypertension, hyperlipidemia, obesity, prediabetes, and a history of smoking, he has

not demonstrated that he is not going to recover from these conditions or that they cannot be 1reated

while Wilkins serves his sentence. Accordingly, reducing Wilkins's sentence is not consistent with

application note l(A). See 18 U.S.C. § 3582(c)(l)(A).


       2
          The Fourth Ch-cuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See~ 960 F.3d at 833-34.

                                                 5

            Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 5 of 7
        As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Wilkins's health conditions, rehabilitation efforts, and release plan are

extraordinary and compelling reasons under section 3S82(c)(l)(A). Cf. United States v. Raia, 9S4

F.3d S94, S97 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP' s statutory role, and its extensive and professional efforts to curtail the

virus's spread."). Even so, the section3SS3(a) factors counsel against reducing Wilkins's sentence.

See United States v. Chambliss, 948 F.3d 691, 693-94 (Sth Cir. 2020); Clark, 2020 WL 1874140,

at *3-8.

        Wilkins is 46 years old and engaged in very serious criminal conduct in March 2018. See

PSR ft 6--9. Police stopped Wilkins for driving while intoxicated and discovered a stolen firearm

in Wilkins's vehicle. See id. During booking, officers had to tase Wilkins three times for failure

to comply and combative behavior. See id. at ,r 7. Wilkins also bit an officer attempting to restrain

him. See id. Furthermore, Wilkins is a violent recidivist with a criminal history including over 20

felony convictions. See id. at ft 14--34. Wilkins's convictions include, but are not limited to,

breaking and/or entering (eleven counts), larceny after breaking and or entering (seven counts),

assault inflicting serious injury, resisting a public officer, possession ofcocaine (two counts), fleeing

and eluding arrest with a motor vehicle, and habitual felon. See id. Moreover, Wilkins repeatedly

has violated probation. See id. While in custody dn his current sentence, Wilkins has been

sanctioned for refusing to obey an order and being insolent to a staffmember. See [D.E. 60-3]. The

court also has considered Wilkins's exposure to COVID-19, his health conditions, his misconduct

in prison, his rehabilitation efforts, and his release plan. Cf. Pe,pper v. United States, S62 U.S. 476,

480-81 (2011). Having considered the entire record, the steps that the BOP has taken to address

                                                   6

            Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 6 of 7
COVID-19 and treat Wilkins, the section 3553(a) factors, Wilkins's arguments, the government's

persuasive response, and the need to punish Wilkins for his serious criminal behavior, to incapacitate

Wilkins, to promote respect for the law, to deter others, and to protect society, the court declines to

grant Wilkins's motion for compassionate release. See,~ Chavez-Meza v. United States, 138 S.

Ct. 1959, 1966--68 (2018); Ruffin, 978 F.3d at 1008--09; Chambliss, 948 F.3d at 693-94; United

Statesv.Hill,No.4:13-CR-28-BR,2020WL 205515,at*2(E.D.N.C.Jan.13,2020)(unpublished).

       As for Wilkins's request for home confinement, Wilkins seeks relief under the CARES Act.

See [D.E. 51 ]. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy. No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12'i'CR-54-FL-1, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). As such, the

court dismisses Wilkins's request for home confinement.

                                                  II.

       In sum, the court DENIES Wilkins's motion for compassionate release [D.E. 51, 58], and

DISMISSES Wilkins's request for home confinement.

       SO ORDERED. This _5_ day of February 2021.



                                                            JSC.DEVERID
                                                            United States District Judge




                                                  7

           Case 4:18-cr-00044-D Document 61 Filed 02/08/21 Page 7 of 7
